NUMBER 13-18-00159-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DEL MAR COLLEGE,                                                            Appellants,

                                           v.

BRUCE OLSON,                                                                  Appellee.


                 On Appeal from the County Court at Law No. 1
                          of Nueces County, Texas


                         ORDER ABATING APPEAL
              Before Justices Rodriguez, Longoria, and Hinojosa
                                 Per Curiam

      This cause is before the Court on a joint motion to abate the appeal to permit the

parties to finalize their settlement agreement. The Court, having examined and fully

considered the documents on file and the joint motion to abate, is of the opinion that the

joint motion to abate the appeal to finalize settlement agreement should be granted. The

motion to abate the appeal to finalize settlement is GRANTED and this appeal is ordered
ABATED until January 14, 2019.

      The Court directs appellant to file, on or before January 14, 2019, either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                    PER CURIAM


Delivered and filed this
the 20th day of December, 2018.




                                          2